Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
15, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 15, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00362-CV
____________
 
IN RE AUTONATION, INC., and AUTO
M IMPORTS NORTH LTD., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 13, 2005, relators filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relators also filed a motion seeking
emergency relief.




In this proceeding, relators challenge the trial court=s April 6, 2005, order granting a
temporary injunction.  Relators have also
filed an accelerated appeal from this order. 
Because there is a statutory provision for appeal from an order granting
a temporary injunction, Tex. Civ. Prac.
& Rem. Code Ann. ' 51.014(a)(4) (Vernon Supp. 2004-05), relators have a remedy
by appeal.  However, relators argue that
the remedy by appeal is inadequate because an accelerated appeal will not be
concluded before the trial, scheduled to occur on June 13, 2005, or before the
hearing on real parties= motion for summary judgment, scheduled to occur on May 6,
2005.  
Section 51.014 provides that an interlocutory appeal from the
grant or denial of a temporary injunction does not stay commencement of trial
in the trial court.  See Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(b) (Vernon Supp.
2004-05).  Nonetheless,  the Rules of Appellate Procedure provide a
remedy by allowing parties appealing interlocutory orders to seek temporary
relief pursuant to Rule 29.3, pending disposition of the accelerated
appeal.  See Tex. R. App. P. 29.3.  Relators have not sought temporary relief
under this rule, but the availability of temporary relief on appeal is
sufficient to establish that relators= remedy by appeal is adequate.
Accordingly, we deny relators= petition for writ of mandamus and
motion for emergency relief. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 15, 2005.
Panel consists of
Justices Yates, Anderson, and Hudson.